In re Peek, James; Peek, Sandra;-Plaintiffs; Applying for Supervisory and/or Remedial Writs, Parish of Tangipahoa, 21st Judicial District Court Div. H, Nos. 9803491, 9901373, 9901377; to the Court of Appeal, First Circuit, Nos. 2001 CW 0295, 2001 CW 0317.
Granted in part. There are genuine issues of material fact which preclude summary judgment. Accordingly, the judgment of the court of appeal is reversed, and the judgment of the trial court denying summary judgment is reinstated. In all other respects, the writ is denied. See Berg v. Zummo, 00-1699 (La.4/25/01), 786 So.2d 708. Case remanded to the trial court for further proceedings.